Citation Nr: 1536646	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-08 189	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for cervical spine degenerative disc disease.

2.   Entitlement to service connection for thoracolumbar degenerative disc disease with bilateral lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1968 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the currently demonstrated cervical spine degenerative disc disease was caused by an in-service combat injury.

2.  Resolving all doubt in the Veteran's favor, the currently demonstrated thoracolumbar degenerative disc disease with bilateral lower extremity radiculopathy was caused by an in-service combat injury.  


CONCLUSIONS OF LAW

1.   The criteria for the establishment of service connection for cervical spine degenerative disc disease are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for the establishment of service connection for thoracolumbar degenerative disc disease with bilateral lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran contends that he is entitled to service connection for cervical spine degenerative disc disease and thoracolumbar degenerative disc disease with bilateral lower extremity radiculopathy.  For the following reasons, the Board finds that service connection is warranted for both conditions. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In situations where a Veteran asserts service connection for injuries or diseases incurred in or aggravated in combat, the evidentiary burdens are lightened, as  38 U.S.C.A. § 1154(b) permits the use of lay evidence for combat veterans in certain circumstances.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d).  In such instances, VA shall accept satisfactory lay or other evidence of service incurrence-if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service-as sufficient proof of an in-service injury.  To establish service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).   

A review of the facts reviews the following: while serving in Vietnam, the Veteran sustained a serious mortar attack in which he was twice slammed against a concrete wall and lost consciousness in November 1969.  As the Veteran lost consciousness, he retained no memory of this incident until years later.  Although the Veteran's service treatment records do not confirm this attack, the Veteran submitted several buddy statements from his colleagues and officers describing the Veteran's in-service injury.  

After the Veteran returned home from service, he obtained employment as an engineer and business consultant and enjoyed relatively few health problems; the Veteran's medical records confirm that he suffered no medical traumas.  In October 2008, however, the Veteran experienced sudden numbness and paralysis in his arms.  A medical examination revealed that the Veteran suffered from a herniated disc, and he underwent corrective surgery.  The Veteran's surgeon stated that the herniated disc stemmed from an old trauma.  Following the surgery, the Veteran experienced severe pain in his neck and back, and he continued to lose upper and lower body strength.  In March 2009, the Veteran's treating physician at the VA determined that it was more likely than not that the Veteran's back and neck pain was due to the injury he sustained in combat.  

In May 2009, the Veteran was diagnosed with two compression fractures of the lumbar spine.  His treating physician stated that these were old fractures due to a trauma suffered long ago.  Later in May 2009, the Veteran lost the use of his legs. 

In October 2009, the Veteran underwent a medical examination at the VA.  The examiner opined that the Veteran's military injuries did not provide a nexus to his current disabilities.  To reach this conclusion, the examiner pointed solely to the fact that the Veteran did not present any evidence of a chronic ongoing disability since leaving the service.

In February 2010, the Veteran's chiropractor determined that it was more likely than not that the injury the Veteran experienced in combat caused his current disabilities, even though the current disabilities did not manifest until many years later.  The chiropractor stated that the long lapse in time between the initial injury and the diagnoses in 2008 was explained by the fact that the initial combat injury pinched the Veteran's nerves to the point that he could not feel any pain associated with the injuries until the surgery in October 2008 released the nerves.   

The first criteria for establishing service connection requires competent evidence of a current disability.  As stated in the review of the facts, in October 2009, a VA physician concluded that the Veteran suffered from cervical spine degenerative disc disease and thoracolumbar degenerative disc disease with bilateral lower extremity radiculopathy.  Accordingly, the Board finds that the Veteran suffers from two current disabilities.  

Second, competent evidence must demonstrate an in-service injury or aggravation of a disease or injury.  Because the Veteran contends that his current disabilities were caused by an injury experienced in combat, the Board will accept consistent and probative lay evidence, if necessary, to prove the in-service injury.  Although the Veteran's service treatment records are not available, the Veteran provided the Board with multiple buddy statements attesting to an in-service injury.  As the lay buddy statements are consistent with the Veteran's statements and the circumstances, situation, and hardships of combat, the Board deems the statements credible and probative.  Thus, the Board finds the Veteran sustained an in-service incurrence of an injury.  

Finally, to establish service connection, the evidence must establish a nexus between the claimed in-service injury and the current disability.  In March 2009, the Veteran's treating physician at the VA determined his injuries were due to combat.  In February 2010, the Veteran's chiropractor similarly concluded his injuries were due to combat. 

Moreover, the Veteran convincingly explained why he believes his current diagnoses are related to the combat incident.  He stated that although he was not diagnosed with these disabilities until 2008, his treating neurosurgeon stated the injuries underlying the current diagnoses-slipped discs and fractured vertebrae-were both old injuries sustained some time ago.  Additionally, his physicians believed only a significant and eventful trauma could have caused such injuries.  The Veteran explained that, but for the 1969 attack in Vietnam, he had suffered no trauma which could have caused such injuries.  A review of the Veteran's medical records from 1969 until today supports the Veteran's statement.  Moreover, as the Veteran was employed as an engineer and business consultant, it is highly unlikely he would have sustained any trauma in his day job.  Thus, the Board finds there is no intervening event that would have broken the causal chain from the Veteran's combat injury in Vietnam to his diagnoses in 2008 and 2009. 

The Board finds the chiropractor's examination and conclusion highly probative, as it is detailed, thoroughly reasoned, and deeply grounded in the Veteran's medical records and history.  The October 2009 VA examination, in contrast, failed to take into account the Veteran's statements and medical history confirming that the Veteran suffered no traumatic injuries but for his injuries in Vietnam, and did not provide any rationale for the rendered conclusion.  Thus, the Board finds the October 2009 VA examiner's conclusion to be less probative. 

Given the above, the Board finds that the evidence in favor of a nexus between the Veteran's current injuries and in-service injury is at least in equipoise.  Accordingly, resolving all doubt in the Veteran's favor, the Board concludes that service connections for cervical spine degenerative disc disease and thoracolumbar degenerative disc disease with bilateral lower extremity radiculopathy is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).    


ORDER

Service connection for cervical spine degenerative disc disease is granted.

Service connection for thoracolumbar degenerative disc disease with bilateral lower extremity radiculopathy is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


